Exhibit 10.2

ATLAS ENERGY GROUP, LLC

2015 LONG-TERM INCENTIVE PLAN

Section 1. Purpose of the Plan

The Atlas Energy Group, LLC 2015 Long-Term Incentive Plan (the “Plan”) is
intended to promote the interests of Atlas Energy Group, LLC, a Delaware limited
liability company (the “Company”), by providing to officers, employees, and
managing board members of the Company and its Affiliates, and consultants, and
joint venture partners who perform services for the Company and its Affiliates,
incentive awards for superior performance that are based on common units of the
Company (“Units”). It is also contemplated that the Plan will enhance the
ability of the Company and its Affiliates to attract and retain the services of
individuals who are essential for the growth and profitability of the Company
and to encourage them to devote their best efforts to the business of the
Company, thereby advancing the interests of the Company.

Section 2. Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract, or otherwise.

“Award” means an Option, Phantom Unit, or Restricted Unit granted under the
Plan, and shall include any tandem DERs granted with respect to a Phantom Unit.

“Award Agreement” means a written (or electronic) agreement setting forth the
terms and conditions of a specific Award.

“Board” means the board of directors of the Company.

“Cause” means Cause (or a term of similar import) as defined in the employment,
consulting, or similar agreement to which a Participant is party, or, if there
is no such agreement, “Cause” means the Participant’s: (a) commission of a
felony or a crime of moral turpitude; (b) commission of any act of malfeasance
or wrongdoing against the Company or any Affiliate; (c) a material breach of the
Company’s or any Affiliate’s applicable policies or procedures; (d) willful and
continued failure to perform the Participant’s material duties; (e) willful
misconduct that causes material harm to the Company or any Affiliate or their
respective business reputations, including due to any adverse publicity; or
(f) material breach of the Participant’s obligations under any agreement
(including any covenant not to compete) entered into between the Participant and
the Company or any Affiliate. Notwithstanding Section 3(a) of the Plan,
following a Change in Control, any determination by the Committee as to whether
“Cause” exists shall be subject to de novo review.



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following:

(a) a merger, consolidation, share exchange, division, or other reorganization
or transaction of the Company with any entity, other than such a transaction
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 60% of the combined voting power immediately after such
transaction of the surviving entity’s outstanding securities or, in the case of
a division, the outstanding securities of each entity resulting from the
division;

(b) the equity holders of the Company approve a plan of complete liquidation or
winding-up of the Company;

(c) a sale or disposition (in one transaction or a series of transactions) of
all or substantially all of the assets of the Company;

(d) during any period of 24 consecutive months, individuals who at the beginning
of such period constituted the Board (including for this purpose any new
director whose election or nomination for election or appointment was approved
by a vote of at least 2/3 of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board; or

(e) any other sale of assets or restructuring transaction that has the effect of
the enumerated transactions or events described in any of clauses (a) through
(d) above.

Notwithstanding the foregoing, with respect to any Award that is subject to
Section 409A of the Code, Change in Control shall mean a “change of control
event,” as defined in the regulations and guidance issued under Section 409A of
the Code. In addition, notwithstanding the foregoing, the Committee may specify
a more limited definition of Change in Control for a particular Award, as the
Committee deems appropriate.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto, and the regulations promulgated thereunder.

“Committee” means the Board or such committee of the Board or the board (or
committee of the board) of an Affiliate of the Company appointed by the Board to
administer the Plan.

“DER” means a right, granted in tandem with a specific Phantom Unit, to receive
an amount in cash, securities, or property equal to, and at the same time as,
the cash distributions or other distributions of securities or property made by
the Company with respect to a Unit during the period such Phantom Unit is
outstanding.

“Director” means a “non-employee director” of the Company as defined in
Rule 16b-3 under the Exchange Act.

“Disability” means, unless provided otherwise in an Award Agreement,
(a) “Disability” as defined in any individual employment agreement to which the
Participant is a party, or (b) if there is no such individual employment
agreement or it does not define “Disability,” either (i) a “permanent and total
disability” as defined in Section 22(e)(3) of the Code or (ii) the

 

-2-



--------------------------------------------------------------------------------

Participant’s being approved to receive payments under the United States Social
Security Disability Insurance Program. Notwithstanding the above, with respect
to any Award, to the extent necessary to avoid accelerated taxation or tax
penalties under Section 409A of the Code, Disability shall mean “disability”
within the meaning of Section 409A of the Code.

“Employee” means any officer or employee of the Company, its Affiliates,
consultants or joint venture partners who performs services for the Company or
an Affiliate of the Company or in furtherance of the Company’s business.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the closing sales price of a Unit on the applicable
date (or, if there is no trading in the Units on such date, the closing sales
price on the last date Units were traded). In the event Units are not publicly
traded at the time a determination of fair market value is required to be made
hereunder, the determination of fair market value shall be made in good faith by
the Committee in a manner which, if necessary to avoid accelerated taxation or
tax penalties pursuant to Section 409A of the Code, meets the requirements of
Section 409A of the Code.

“Option” means an option to purchase Units granted under the Plan.

“Participant” means any Employee or Director granted an Award under the Plan.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency, or political subdivision thereof or other entity.

“Phantom Unit” means a phantom (notional) unit granted under the Plan that, upon
vesting, entitles the Participant to receive a Unit or its then-Fair Market
Value in cash or other securities or property, as determined by the Committee.

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture or is not
exercisable by the Participant.

“Restricted Unit” means an Award granted under Section 6(c).

“Retirement” means a Participant’s termination of employment with or service to
the Company and its Affiliates after the attainment of age 65 or the attainment
of age 55 and at least 15 years of employment and service.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Securities Act” means the Securities Act of 1933, as amended.

 

-3-



--------------------------------------------------------------------------------

Section 3. Administration

(a) General Authority and Determinations. The Plan shall be administered by the
Committee. A majority of the Committee shall constitute a quorum, and the acts
of a majority of the members of the Committee who are present at any meeting
thereof at which a quorum is present, or acts unanimously approved by the
members of the Committee in writing, shall be the acts of the Committee. Subject
to the following and any applicable law, the Committee, in its sole discretion,
may delegate any or all of its powers and duties under the Plan, including the
power to grant Awards under the Plan, to the Chief Executive Officer of the
Company, subject to such limitations on such delegated powers and duties as the
Committee may impose, if any; provided, however, that such delegation shall not
limit the Chief Executive Officer’s right to receive Awards under the Plan, and
the Chief Executive Officer may not grant Awards to, or take any action with
respect to any Award previously granted to, himself or a Person who is an
Employee or Director subject to Rule 16b-3. Subject to the terms of the Plan and
applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the terms and conditions
of any Award; (iv) determine whether, to what extent, and under what
circumstances Awards may be settled, exercised, cancelled, or forfeited;
(v) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan; (vi) establish, amend, suspend, or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (vii) accelerate the vesting or lapse of
restrictions of any outstanding Award, in each case, based on such
considerations as the Committee in its sole discretion determines; and
(viii) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan. The Committee
shall have full power and express discretionary authority to make factual
determinations and to adopt or amend such rules, regulations, agreements, and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including the Company, any
Affiliate, any Participant, and any beneficiary of any Award. All powers of the
Committee shall be executed in the best interests of the Company, not as a
fiduciary, in keeping with the objectives of the Plan, and need not be uniform
as to similarly situated Participants.

(b) Award Agreements. All Awards under the Plan shall be made conditional on the
Participant’s entering into an Award Agreement, and a Participant shall have no
rights under the Plan until an Award Agreement is entered into by the
Participant and the Company. The terms and conditions of each Award, as
determined by the Committee, shall be set forth in an Award Agreement, which
shall be delivered to the Participant receiving such Award upon, or as promptly
as is reasonably practicable following, the grant of such Award. All Awards
under the Plan shall be made conditional upon the Participant’s acknowledgement,
in writing or electronically, or by acceptance of the Award, that all decisions
and determinations of the Committee shall be final, conclusive, and binding on
the Participant, his or her beneficiaries, and any other person having or
claiming an interest in such Award. Awards made under a particular Section of
the Plan need not be uniform as among Participants.

 

-4-



--------------------------------------------------------------------------------

Section 4. Units

(a) Units Available. Subject to adjustment as provided in Section 4(c), the
number of Units with respect to which Phantom Units, Options, and Restricted
Units may be granted under the Plan is 5,250,000. If any Option, Phantom Unit,
or Restricted Unit is forfeited or otherwise terminates or is cancelled or paid
without the delivery of Units, then the Units covered by such Award, to the
extent of such forfeiture, termination, payment, or cancellation, shall again be
Units with respect to which Awards may be granted. Units surrendered in payment
of the Exercise Price of an Option, and Units withheld or surrendered for
payment of taxes, shall not be available for re-issuance under the Plan.

(b) Sources of Units Deliverable under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units newly issued by the
Company, Units acquired in the open market or from any Affiliate of the Company,
or any other Person, or any combination of the foregoing, as determined by the
Committee in its discretion.

(c) Adjustments. In the event that any distribution (whether in the form of
cash, Units, other securities, or other property), recapitalization, split,
reverse split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Units or other securities of the
Company, issuance of warrants or other rights to purchase Units or other
securities of the Company, or other similar transaction or event affects the
Units such that an adjustment is necessary in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall equitably adjust (i) the number and
type of Units (or other securities or property) with respect to which Awards may
be granted, (ii) the number and type of Units (or other securities or property,
including cash) subject to outstanding Awards, and (iii) the grant or exercise
price with respect to any Award; provided, however, that the number of Units
subject to any Award shall always be a whole number. The Committee may make
provision for a cash payment to the holder of an outstanding Award in connection
with any event listed in this Section 4(c).

Section 5. Eligibility

Any Employee or Director shall be eligible to be designated a Participant and
receive an Award under the Plan.

Section 6. Awards

(a) Options. The Committee shall have the authority to determine the Employees
and Directors to whom Options shall be granted, the number of Units to be
covered by each Option, the exercise price therefor, the Restricted Period and
the conditions and limitations applicable to the exercise of the Option, as the
Committee shall determine, that are not inconsistent with the provisions of the
Plan.

(i) Exercise Price. The exercise price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted and may
not be less than Fair Market Value as of the date of grant. In no event may any
Option granted under this Plan be amended, other than pursuant to Section 7(c),
to decrease the exercise price thereof, be cancelled in conjunction with the
grant of any new Option with a lower

 

-5-



--------------------------------------------------------------------------------

exercise price, or otherwise be subject to any action that would be treated,
under the listing standards of the principal securities exchange on which the
Units are traded or for accounting purposes, as a “repricing” of such Option,
unless such amendment, cancellation, or action is approved by the Company’s
unitholders.

(ii) Restrictions on Exercise and Method of Exercise. The Committee shall
determine the Restricted Period and the method or methods by which payment of
the exercise price may be made or deemed to have been made, which may include,
without limitation, cash, check acceptable to the Board, a tender of Units by
the Participant having a Fair Market Value on the date of exercise equal to the
exercise price, a “cashless” broker-assisted exercise in accordance with
procedures permitted by Regulation T of the Federal Reserve Board, or through
procedures approved by the Board, a recourse note from the Participant in a form
acceptable to the Board and which does not violate the Sarbanes-Oxley Act of
2002, a “net exercise” that permits the Company to withhold a number of Units
that otherwise would be issued to the Participant pursuant to the exercise of
the Option having a Fair Market Value on the date of exercise equal to the
exercise price, or any combination thereof.

(b) Phantom Units. The Committee shall have the authority to determine the
Employees and Directors to whom Phantom Units shall be granted, the number of
Phantom Units to be granted to each such Participant, the Restricted Period, the
conditions under which the Phantom Units may become vested or forfeited, whether
DERs are granted with respect to an Award of Phantom Units, and such other terms
and conditions, as the Committee may determine, that are not inconsistent with
the provisions of the Plan.

(i) Payment. Payment with respect to Phantom Units shall be made in cash, in
Units, or in a combination of cash and Units, as determined by the Committee.
The Award Agreement shall specify the maximum number of Units that can be issued
pursuant to the Award of Phantom Units.

(ii) DERs. The Committee may grant DERs in connection with an Award of Phantom
Units, under such terms and conditions as the Committee deems appropriate. DERs
may be paid to Participants currently or may be deferred, as reflected in the
applicable Award Agreement. All DERs that are not paid currently shall be
credited to bookkeeping accounts on the Company’s records for purposes of the
Plan. DERs may be accrued as a cash obligation or may be converted to additional
Phantom Units for the Participant, and deferred DERs may accrue interest, in
each case, as determined by the Committee. The Committee may provide that DERs
shall be payable based on the achievement of specific performance goals. DERs
may be payable in cash or Units or in a combination of cash and Units, as
determined by the Committee.

(c) Restricted Units. Restricted Units are actual Units issued to a Participant
that are subject to vesting restrictions and evidenced in such manner as the
Committee may deem appropriate, including book-entry registration or issuance of
one or more unit certificates. Any certificate issued in respect of Restricted
Units shall be registered in the name of the applicable Participant and shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Units. The Committee may require that the
certificates

 

-6-



--------------------------------------------------------------------------------

evidencing such Units be held in custody by the Company until the restrictions
thereon shall have lapsed and that, as a condition of any Award of Restricted
Units, the applicable Participant shall have endorsed the certificates in blank,
relating to the Units covered by such Award.

(i) Terms and Conditions. Restricted Units shall be subject to the following
terms and conditions:

(A) The Committee shall have the authority to determine the Employees and
Directors to whom Restricted Units shall be granted, the number of Units to be
granted to each such Participant, the Restricted Period, the conditions under
which the Restricted Units may become vested or forfeited, and such other terms
and conditions, as the Committee may determine, that are not inconsistent with
the provisions of the Plan. The conditions for grant, vesting, or
transferability and the other provisions of Restricted Units (including without
limitation any performance goals) need not be the same with respect to each
Participant. The Committee may at any time, in its sole discretion, accelerate
or waive, in whole or in part, any of the foregoing restrictions.

(B) Subject to the provisions of the Plan and the applicable Award Agreement,
during the Restricted Period, the Participant shall not be permitted to sell,
assign, transfer, pledge, or otherwise encumber Restricted Units.

(C) Except as provided in this Section 6 and in an applicable Award Agreement,
the applicable Participant shall have, with respect to the Restricted Units, all
of the rights of holders of Units, including the right to vote the Units. If so
determined by the Committee in the applicable Award Agreement, (1) cash
dividends on the Units that are the subject of the Restricted Unit Award shall
be either paid in cash or automatically deferred and/or reinvested in additional
Restricted Units and held subject to the vesting of the underlying Restricted
Units, and (2) subject to any adjustment pursuant to the terms of Section 4(c)
of the Plan, dividends payable in Units shall be paid in the form of Restricted
Units of the same class as the Units with which such dividend was paid, held
subject to the vesting of the underlying Restricted Units.

(D) If and when the applicable performance goals, if any, are determined by the
Committee to be satisfied and the Restricted Period expires without a prior
forfeiture of the Restricted Units for which legended certificates have been
issued, unlegended certificates for such Units shall be delivered to the
Participant upon surrender of the legended certificates.

(d) General.

(i) Forfeiture. Except as otherwise provided in the terms of an Award Agreement,
upon termination of a Participant’s employment with the Company or its
Affiliates or membership on the Board during the applicable Restricted Period,
all unvested Options, Phantom Units, and Restricted Units shall be forfeited by
the Participant; provided, however, that if the reason for the termination is
the Participant’s death or Disability, all Options awarded to the Participant
shall become exercisable and all Phantom Units and Restricted Units shall vest
automatically. The Committee may, in its discretion, waive in whole or in part
any forfeiture.

 

-7-



--------------------------------------------------------------------------------

(ii) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for, any other Award granted under the Plan or any award granted
under any other plan of the Company or any Affiliate.

(iii) Limits on Transfer of Awards.

(A) Except as provided in Section 6(d)(iii)(C), each Option shall be exercisable
only by the Participant during the Participant’s lifetime, or by the person to
whom the Participant’s rights shall pass by will or the laws of descent and
distribution.

(B) Except as provided in Section 6(d)(iii)(C), no Award and no right under any
such Award may be assigned, alienated, pledged, attached, sold, or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer, or encumbrance shall be void and
unenforceable against the Company or any Affiliate thereof.

(C) To the extent specifically provided by the Committee with respect to an
Option grant, an Option may be transferred by a Participant without
consideration to immediate family members or related family trusts, limited
partnerships, or similar entities or on such terms and conditions as the
Committee may from time to time establish. In addition, Awards may be
transferred by will and the laws of descent and distribution.

(iv) Unit Certificates. All certificates for Units or other securities of the
Company delivered under the Plan pursuant to any Award or the exercise thereof
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Units or other
securities of the Company are then listed, and any applicable federal or state
laws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(v) Delivery of Units or Other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain or issue Units
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award Agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company. With respect to any Award that is subject to Section 409A of the Code,
any delay under this paragraph is intended to apply only if no accelerated
taxation or tax penalties under Section 409A of the Code would apply.

 

-8-



--------------------------------------------------------------------------------

(vi) Rule 16b-3. It is intended that the Plan and any Award made to a
Participant subject to Section 16 of the Exchange Act meet all of the
requirements of Rule 16b-3. If any provision of the Plan or any such Award would
disqualify the Plan or such Award under, or would otherwise not comply with,
Rule 16b-3, such provision or Award shall be construed or deemed amended to
conform to Rule 16b-3.

(vii) Status of Original Issue Units. The Company intends, but shall not be
obligated, to register for sale under the Securities Act the Units acquirable
pursuant to Awards, and to keep such registration effective throughout the
period any Awards are in effect. In the absence of such effective registration
or an available exemption from registration under the Securities Act, delivery
of Units acquirable pursuant to Awards shall be delayed until registration of
such Units is effective or an exemption from registration under the Securities
Act is available. In the event exemption from registration under the Securities
Act is available, a Participant (or a Participant’s estate or personal
representative in the event of the Participant’s death or incapacity), if
requested by the Company to do so, will execute and deliver to the Company in
writing an agreement containing such provisions as the Company may require to
assure compliance with applicable securities laws. No sale or disposition of
Units acquired pursuant to an Award by a Participant shall be made in the
absence of an effective registration statement under the Securities Act with
respect to such Units unless an opinion of counsel satisfactory to the Company
that such sale or disposition will not constitute a violation of the Securities
Act or any other applicable securities laws is first obtained. With respect to
any Award that is subject to Section 409A of the Code, any delay under this
paragraph is intended to apply only if no accelerated taxation or tax penalties
under Section 409A of the Code would apply.

(viii) Change in Control.

(A) General Authority. In connection with any Change in Control, the Committee
may, in its sole and absolute discretion and authority and without obtaining the
approval or consent of the Company’s unitholders or any Participant with respect
to such Participant’s outstanding Awards, subject to the terms of any Award
Agreements or employment agreements between the Company or any Affiliate and any
Participant, take one or more of the following actions (with respect to any or
all of the Awards, and with discretion to differentiate between individual
Participants and Awards for any reason):

(1) Cause Awards to be assumed or a substantially equivalent award to be
substituted by the surviving or successor entity or a parent, subsidiary, or
affiliate of such successor entity;

(2) Accelerate the vesting of Awards as of immediately prior to the consummation
of the transaction that constitutes such Change in Control so that Awards shall
vest (and, to the extent applicable, become exercisable) as to the Units that
otherwise would have been unvested, in a manner which allows the resulting Units
to participate in such transaction;

 

-9-



--------------------------------------------------------------------------------

(3) Arrange or otherwise provide for the payment of cash or other consideration
to Participants in exchange for the cancellation of outstanding Awards (with the
Committee determining the amount payable to each Participant based on, in the
case of an Award of Phantom Units or Restricted Units being cancelled, the Fair
Market Value, on the date of the Change in Control, of the Units subject to such
Award and, in the case of an Award of Options, the excess, if any, of the Fair
Market Value on the date of the Change in Control of the Units issuable with
respect to such Options less the aggregate exercise price of such Options);

(4) Terminate all or some Awards upon the consummation of the transaction that
constitutes a Change in Control, provided that the Committee shall provide for
vesting of such Awards in full as of immediately prior to the consummation of
the transaction that constitutes such Change in Control (to the extent that,
where applicable, an Award is not exercised prior to consummation of such a
transaction in which the Award is not being assumed or substituted, such Award
shall terminate upon such consummation); and

(5) Make such other modifications, adjustments, or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate.

(B) Vesting in Connection with a Change in Control. Upon a Change in Control,
all Awards held by Directors shall, to the extent previously unvested,
immediately vest in full. In the case of Participants who are Employees, upon
the Participant’s termination of employment by the Company without “Cause” (as
defined herein), or upon any other type of termination specified in the
applicable Award Agreement, in any case following a Change in Control, any
unvested portion of an Award shall immediately vest in full and, in the case of
Options, become exercisable for the one-year period following the date of
termination of employment, but in any case not later than the end of the
original term of the Option.

Section 7. Amendment and Termination

Except to the extent prohibited by applicable law:

(a) Amendments to the Plan. Except as required by the rules of the principal
securities exchange on which the Units are traded and subject to Section 7(b),
the Board or the Committee may amend, alter, suspend, discontinue, or terminate
the Plan in any manner without the consent of any partner, Participant, other
holder or beneficiary of an Award, or other Person.

(b) Amendments to Awards. Subject to Section 6(d)(viii) and Section 7(c), the
Committee may waive any conditions or rights under, amend any terms of, or alter
any Award theretofore granted, provided that no change to any Award, other than
pursuant to Section 6(d)(viii) or Section 7(c), shall materially reduce the
benefit to a Participant under such Award without the consent of such
Participant unless such change is explicitly allowed under the Plan or the
applicable Award Agreements.

(c) Adjustment of Awards upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(c) of the Plan) affecting the Company or the financial statements of
the Company, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

 

-10-



--------------------------------------------------------------------------------

Section 8. General Provisions

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each Participant.

(b) Withholding. All Awards under the Plan shall be subject to applicable
federal (including FICA), state, and local tax withholding requirements. The
Company may require that the Participant or other person receiving or exercising
Awards pay to the Company the amount of any federal, state, or local taxes that
the Company is required to withhold with respect to such Awards, or the Company
may deduct from other wages paid by the Company the amount of any withholding
taxes due with respect to such Awards. The Company may require forfeiture of any
Award for which the Participant does not timely pay the applicable withholding
taxes. If the Committee so permits, Units may be withheld to satisfy the
Company’s tax withholding obligation with respect to Awards paid in Units, at
the time such Awards become subject to employment taxes and tax withholding, as
applicable, up to an amount that does not exceed the minimum required
withholding for federal (including FICA), state and local tax liabilities.

(c) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate or to remain on the Board. Further, the Company or an Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in the Plan or
in any Award Agreement.

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware (without regard to any choice of law
provision that might refer interpretation of the Plan to the substantive law of
another jurisdiction) and applicable federal law.

(e) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(f) Compliance with Other Laws. The Committee may refuse to issue or transfer
any Units or other consideration under an Award if, in its sole discretion, it
determines that the issuance or transfer of such Units or such other
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which the Units are then traded, or entitle the
Company or an Affiliate to recovery of “short swing profits” under Section 16(b)
of the Exchange Act, and any payment tendered to the Company by a Participant,
other holder or

 

-11-



--------------------------------------------------------------------------------

beneficiary in connection with the exercise of such Award, shall be promptly
refunded to the relevant Participant, holder, or beneficiary. It is intended
that, to the extent applicable, Awards made under the Plan comply with the
requirements of Section 409A of the Code and the regulations thereunder so as to
avoid any accelerated income tax or tax penalty imposed under Section 409A of
the Code, and the Plan and Award Agreements shall be interpreted consistently
with this intent.

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person.

(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be cancelled, terminated, or otherwise eliminated.

(i) Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(j) Facility of Payment. Any amounts payable hereunder to any Person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
Person, or may be applied for the benefit of such Person in any manner which the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.

Section 9. Term of the Plan

The Plan shall be effective on the date of its approval by the Unit holders and
shall continue until the date terminated by the Board or Units are no longer
available for the grant of Awards under the Plan, whichever occurs first.
However, unless otherwise expressly provided in the Plan or in an applicable
Award agreement, any Award granted prior to such termination, and the authority
of the Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.

 

-12-